Appeal by the People from an order of the County Court, Suffolk County (Dounias, J.), dated December 1, 1994, which granted the defendant’s motion to dismiss the indictment.
Ordered that the order is affirmed.
Upon a motion to dismiss an indictment, a court must determine whether the People have met their burden of presenting legally sufficient evidence to establish that the defendant committed the charged offenses (see, CPL 190.65 [1]). " 'Legally sufficient evidence’ means competent evidence which, if accepted as true, would establish every element of an offense charged and the defendant’s commission thereof’ (CPL 70.10 [1]).
We agree with the County Court that the evidence before the Grand Jury was not legally sufficient to establish every element of the crimes with which the defendant was charged. Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.